Collins, J.
(dissents and votes to reverse the judgment in the following memorandum). Plaintiffs failed to comply with section 753 of article 35-D of the General Business Law. Specifically, they did not produce the dog for examination by a licensed veterinarian designated by the dealer, nor did they furnish the dealer with a certification of unfitness of the dog within three days after their receipt thereof. Under the circumstances, they were not entitled to a recovery and the action should be dismissed.
Stark, J. P., and Floyd, J., concur; Collins, J., dissents in a separate memorandum.